75 N.J. 311 (1978)
381 A.2d 793
CITY OF NEWARK, JESSE L. ALLEN, MICHAEL P. BOTTONE, ANTHONY CARRINO, ANTHONY J. GUILIANO, EARL HARRIS, SHARPE JAMES, HENRY MARTINEZ, DONALD TUCKER AND MARIE L. VILLANI, INDIVIDUALLY AND AS THE MUNICIPAL COUNCIL OF THE CITY OF NEWARK, AND FRANK D'ASCENSCIO, CITY CLERK, PLAINTIFFS-RESPONDENTS,
v.
JAMES BENJAMIN, COYT L. JONES, GEORGE JONES, CARL L. GREGORY, AND WILBUR McNEIL, INDIVIDUALLY AND AS THE COMMITTEE OF PETITIONERS, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued November 29, 1977.
Decided January 12, 1978.
Mr. Bernard K. Freamon argued the cause for appellants.
*312 Mr. Salvatore Perillo argued the cause for respondents (Mr. Milton A. Buck, attorney).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of Judge Yanoff, reported at 144 N.J. Super. 58 (Ch. Div. 1976).
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.